Citation Nr: 1510265	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-37 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a throat disorder.

2. Whether new and material evidence has been submitted to reopen the service connection claim for residuals of head trauma.

3. Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  A transcript is of record.

The issue of entitlement to service connection for residuals of head trauma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not been diagnosed with a throat disorder at any point during the pendency of this appeal.

2. An unappealed November 2004 rating decision last denied service connection for residuals of head trauma.

3. Additional evidence received since the November 2004 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of head trauma.


CONCLUSIONS OF LAW

1. The criteria for service connection for a throat disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2. The November 2004 rating decision, which denied service connection for residuals of head trauma, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3. New and material evidence has been submitted to reopen the service connection claim for residuals of head trauma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the throat disorder claim, VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

A May 2006 letter provided all notice required under the VCAA.  It informed the Veteran of the elements of service connection, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).   The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  While the Veteran testified that he applied for and/or received Social Security benefits in the past, he stated that this was based upon residuals of a head injury.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the 'duty to assist is not boundless in its scope' and 'not all medical records . . . must be sought - only those that are relevant to the veteran's claim').

In July 2009, the Veteran submitted an authorization and consent to release information form which indicated that he received treatment at Pomona Valley Hospital in December 1980 and/or January 1981 in relation to his throat.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that VA is not required to "obtain records in every case in order to rule out their relevance."  Rather, VA is required to examine the information related to the medical records and obtain those records only "if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits."  Id.  

In this instance, the Board finds that there is no reasonable possibility the Veteran's private treatment records from Pomona Valley Hospital would help substantiate his claim for service connection for a throat disorder.  In this regard, as discussed below, the medical evidence in the file, including the VA examination report and various VA treatment records, contain no diagnosis of a current throat disorder.  In light of this evidence, there is no reasonable possibility that any private treatment records from 1980 or 1981, more than 35 years ago, would help substantiate the claim.  Rather, even assuming they contain medical evidence not already of record, there is no indication such evidence would help support the finding of a current throat disorder.  Thus, as there is no reasonable possibility the private treatment records would help substantiate the claim for service connection for a throat disorder, VA is not required to obtain them.  See id.  

The duty to assist also includes providing a VA examination when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  An adequate VA examination was performed in July 2014 concerning the Veteran's claim for a throat disorder.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report includes a review of the Veteran's medical history and the clinical findings made on examination, and the opinion provided is supported by an explanation that is consistent with the evidence of record and sufficient to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); see also Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of the claim of service connection for a throat disorder, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

Further, the Veteran testified at a hearing before the undersigned in September 2014.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record. Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative.  The Veterans Law Judge explained the issue on appeal.  She also advised the Veteran that his claim had been denied because there was no current diagnosis of a throat disorder.  The Veteran responded that he did not get current treatment for a throat disorder and had not been diagnosed as having a throat disorder.  The record was then left open for 60 days to allow the Veteran to obtain evidence showing the presence of a current throat disorder; however, no such evidence was received.  There is no indication that any outstanding evidence exists that might provide additional support for the claim.  Therefore, in light of the Veteran's testimony at the hearing and the evidence in the claims file, the 'clarity and completeness of the hearing record [is] intact' and there is no prejudicial error concerning the hearing officer's duties under 38 C.F.R. § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

The claim for service connection for residuals of head trauma is reopened; therefore, any deficiency with respect to the duties to notify and assist are nonprejudicial.

II. Service Connection for a Throat Disorder

The Veteran claims entitlement to service connection for a throat disorder.  For the following reasons, the Board finds that entitlement to service connection for a throat disorder is not established.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

The Board has reviewed the evidence in the file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board finds that a current diagnosis of a throat disorder has not been established.  In this regard, the VA outpatient treatment records are negative for any findings of a throat disorder.  The July 2014 VA examination report states that the Veteran does not have and has never been diagnosed with a sinus, nose, throat, larynx, or pharynx condition.  More specifically, the examiner found on examination of the Veteran that he did not have any of the following diagnoses: chronic sinusitis; allergic, vasomotor, bacterial, or granulomatous rhinitis; chronic laryngitis, laryngectomy, aphonia, laryngeal stenosis, pharyngeal injury or any other pharyngeal conditions; deviated septum due to trauma; or benign or malignant neoplasm or metastases.  The examiner also reviewed the Veteran's medical history and treatment records, and found no current throat condition and that the throat condition noted in service has resolved.

The July 2014 VA opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history and the clinical findings made on examination and as reflected in the treatment records, and is supported by a thorough explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  Therefore, it carries much weight in the Board's determination.  See Caluza, 7 Vet. App. at 506. 

The Board has considered the Veteran's statements asserting that he has a chronic throat disorder.  He testified that his throat gets sore every once in a while, but that he had not sought medical treatment.  Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on the medical issue in this case, namely whether he has a throat disorder, since that is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's unsupported assertion that he has a throat disorder, by itself, lacks probative value.  See id.  

Moreover, the Veteran's statements are outweighed by the findings to the contrary in the July 2014 VA examination report, as the examiner is a medical professional who examined the Veteran, considered his statements and the pertinent evidence of record, and found against a diagnosis of a throat disorder.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current diagnosis of a throat disorder.  In the absence of a current diagnosis of a throat disorder, service connection cannot be established as a matter of law.  See Shedden, 381 F.3d at 1166-67 (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for a throat disorder is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


III. New and Material Evidence, Residuals of Head Trauma

Service connection for residuals of head trauma was initially denied in a November 2004 rating decision.  In a December 2004 letter, the Veteran was notified of this decision and his appellate rights in accordance with 38 C.F.R. § 19.25 (2014).  He did not initiate appellate review by submitting a timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2014) (setting forth requirements, content, and time limits for submitting a NOD).  Moreover, new and material evidence was not received within one year of the date of mailing of the November 2004 rating decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (noting that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

Consequently, because the Veteran did not appeal the November 2004 rating decision, and because new and material evidence was not received within one year of the date of its mailing, the November 2004 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This assessment requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether it was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for residuals of head trauma was denied in the November 2004 rating decision because the RO found that the condition neither occurred in nor was caused by service.

At the time of the November 2004 rating decision, the Veteran's claim only stated that he was claiming service connection for head trauma which caused a stroke, speech impaired.  Since the November 2004 rating decision, additional relevant evidence has been received.  More specifically, the Veteran's theory of the case was clarified in his March 2006 petition to reopen in which the Veteran stated that his head injury occurred in July 1983, while he was still in service.  In addition, in his December 2008 substantive appeal (Form 9), the Veteran stated that he believes that the stroke he suffered in 1992 after another head injury was, at least in part, a result of the July 1983 head injury he suffered.

These statements are new, in that they had not been provided to the Board at the time of the November 2004 rating decision, and they are also material in that they go to the unestablished fact of whether the Veteran's condition occurred in or was caused by service.  Thus, the Board finds that new and material evidence has been submitted and that the claim of entitlement to service connection for residuals of head trauma is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

Entitlement to service connection for a throat disorder is denied.

The petition to reopen the claim for service connection for residuals of head trauma is granted.


REMAND

A new VA medical nexus examination is needed to assist in deciding the claim of entitlement to service connection for residuals of head trauma.

In this regard, the Veteran was afforded a VA examination in July 2014 which indicated that he did not have any residuals of a traumatic brain injury.  However, he was diagnosed with brain damage secondary to asphyxia in an August 2014 VA treatment record.  This is contrary to the July 2014 VA examiner's opinion that the Veteran had complete recovery from an incident in 1992 when he was assaulted and that the Veteran described changes in his overall functioning related to his incarceration and the sudden death of his wife in 2009.  Accordingly, clarification is required.  Additional records should also be obtained, as described below.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated since February 2014.

2. Make arrangements to obtain the Veteran's treatment records from St. Mary's Hospital, dated in 1992.

3.  Obtain copies of all documents or evidentiary material pertaining to the Veteran's claims for SSA/SSI benefits, both before and after his incarceration.   If these records are not available, a negative reply must be provided. 

4.  Next, schedule the Veteran for an appropriate VA examination to determine whether he has any current residuals of a head injury.  The entire claims file and a copy of this REMAND must be made available to and reviewed by the examiner.  The examiner must note in the opinion that the evidence in the claims file has been reviewed.

The examiner must determine whether the Veteran has any current residuals of a head injury, to include any residuals of a stroke.  In providing this opinion, the examiner should acknowledge the diagnosis of brain damage secondary to asphyxia in the August 2014 VA treatment record.  Any appropriate testing should also be conducted.

If it is determined that the Veteran has any current residual(s) of a head injury, the examiner must render an opinion as to whether it is at least as likely as not (to at least a 50:50 degree of probability) that the current disability is related to his in-service head trauma.

The examiner must provide complete explanations for the conclusions reached.

5.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA opinion does not adequately respond to the above remand directives, it must be returned to the clinician for corrective action.

6.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


